DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the extension member is connected to a portion of the perimeter of the bottom surface but not connected to a remainder of the perimeter of the bottom surface” in claim 1, “an extension member continuously connected to…a portion of the perimeter of the first bottom surface of the first shell structure but not connected to a remainder of the perimeter of the first bottom surface; and a portion of the perimeter of the second bottom surface of the second shell structure but not connected to a remainder of the perimeter of the second bottom surface” in claim 10, and “an extension member continuously connected to…a portion of the perimeter of the first bottom surface of the first shell structure but not connected to a remainder of the perimeter of the first bottom surface; and a portion of the perimeter of the second bottom surface of the second shell structure but not connected to a remainder of the perimeter of the second bottom surface” in claim 15 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0085] of the specification, “906” is referencing both the extension member and the shell structure. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-4, 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the extension member is connected to a portion of the perimeter of the bottom surface but not connected to a remainder of the perimeter of the bottom surface”. The specification does not disclose the limitation of the extension member connecting to a portion of a bottom surface of the shell structures. The specification fails to provide written description that shows the inventor possessed the invention as recited in claim 1. Examiner notes that the paragraphs of the specification that Applicant pointed out in their arguments dated 1/25/2022, do not disclose a connection or partial connection to a portion of a bottom surface of the shell structures.  
Claim 10 recites “an extension member continuously connected to…a portion of the perimeter of the first bottom surface of the first shell structure but not connected to a remainder of the perimeter of the first bottom surface; and a portion of the perimeter of the second bottom surface of the second shell structure but not connected to a remainder of the perimeter of the second bottom surface”. The specification does not disclose the limitation of the extension member connecting to a portion of a bottom surface of the shell structures. The specification fails to provide written description that 
Claim 15 recites “an extension member continuously connected to…a portion of the perimeter of the first bottom surface of the first shell structure but not connected to a remainder of the perimeter of the first bottom surface; and a portion of the perimeter of the second bottom surface of the second shell structure but not connected to a remainder of the perimeter of the second bottom surface”. The specification does not disclose the limitation of the extension member connecting to a portion of a bottom surface of the shell structures. The specification fails to provide written description that shows the inventor possessed the invention as recited in claim 1. Examiner notes that the paragraphs of the specification that Applicant pointed out in their arguments dated 1/25/2022, do not disclose a connection or partial connection to a portion of a bottom surface of the shell structures.
 Claims 2-3, 6-9, 11-14, and 16-21 are rejected as depending upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a bottom surface defining a perimeter of the shell structure” in lines 3-4. It is unclear as to what is being referred to in the limitation since a bottom surface of the shell structure is not described in the specification. Examiner will read the limitation as “a bottom portion of a concave wall that defines the shell structure” (see paragraphs [0035] and [0036] of specification).   
Claim 4 recites the limitation "the non-circumferential second portion of the outer surface of the exterior wall of the shell structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a first bottom surface defining a perimeter of the first shell structure” in lines 3-4. It is unclear as to what is being referred to in the limitation since a first bottom surface of the first shell structure is not described in the specification. Examiner will read the limitation as “a first bottom portion of a concave wall that defines the first shell structure” (see paragraphs [0035] and [0036] of specification).
Claim 10 recites the limitation “a second bottom surface defining a perimeter of the second shell structure” in lines 6-7. It is unclear as to what is being referred to in the limitation since a second bottom surface of the second shell structure is not described in the specification. Examiner will read the limitation as “a second bottom portion of a concave wall that defines the second shell structure” (see paragraphs [0043] and [0044] of specification).
Claim 15 recites the limitation “a first bottom surface defining a perimeter of the first shell structure” in lines 3-4. It is unclear as to what is being referred to in the limitation since a first bottom surface of the first shell structure is not described in the specification. Examiner will read the limitation as “a first bottom portion of a concave wall that defines the first shell structure” (see paragraphs [0035] and [0036] of specification).
Claim 15 recites the limitation “a second bottom surface defining a perimeter of the second shell structure” in lines 6-7. It is unclear as to what is being referred to in the limitation since a second bottom surface of the second shell structure is not described in the specification. Examiner will read the limitation as “a second bottom portion of a concave wall that defines the second shell structure” (see paragraphs [0043] and [0044] of specification).
Claims 2-3, 6-9, 11-14, and 16-21 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-10, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laurain (US 9462903) in view of Willinger (US 6516747).
Regarding claim 1, Laurain discloses a mat (10), comprising: a planar portion (20); a shell structure (32) including a bottom surface defining a perimeter of the shell structure (Figs. 1-4); and a partial vacuum being created (col. 4, lines 2-10), but is silent as to an extension member shaped to form a cavity in the mat, wherein the extension member is connected to a portion of the perimeter of the bottom surface but not connected to a remainder of the perimeter of the bottom surface; wherein the cavity is to cause a partial vacuum in response to the mat being in contact with an underlying surface such that lateral displacement of the mat is restricted when in contact with the underlying surface.
Willinger teaches an extension member (40) shaped to form a cavity (46) in the material, wherein the extension member (40) is connected to a portion of the perimeter of the bottom surface but not connected to a remainder of the perimeter of the bottom surface (The extension member (40) connects to a portion of the bottom surface 
Regarding claim 2, Laurain as modified by Willinger teaches (references to Laurain) wherein the mat (10) includes a top surface (26) and a bottom surface (24), the bottom surface (24) of the mat (10) encompassing the bottom surface of the shell structure (Figs. 1-4).
Regarding claim 3, Laurain as modified by Willinger teaches (references to Laurain) wherein the shell structure (32) is continuously connected to the top surface (26) of the mat (10) around the perimeter of the shell structure (col. 4, lines 11-16).
Regarding claim 4, Laurain as modified by Willinger teaches (references to Willinger) wherein the extension member (40) is continuously connected to the non-circumferential second portion of the outer surface of the exterior wall of the shell structure (10) (col. 3, lines 31-33).
Regarding claim 6, Laurain as modified by Willinger teaches (references to Willinger) wherein the extension member (40) is continuously connected to the top surface of the material to form the cavity (46) such that in response to the 
Regarding claim 7, Laurain as modified by Willinger teaches (references to Laurain) wherein the planar portion (20) includes a raised perimeter (22).
Regarding claim 9, Laurain as modified by Willinger teaches wherein the cavity (Willinger: (46)) is to cause the partial vacuum (Willinger: col. 4, lines 19-23, suction effect) in response to the material being in contact with the underlying surface (100) such that: vertical displacement of the material (Laurain: (10)) is restricted in response to a substantially vertical pulling force on the shell structure (Laurain: (32)) (Laurain: col. 4, lines 6-11, separation of the planar portion is preventable); and vertical displacement of the material is allowed in response to a different substantially vertical pulling force on the raised perimeter (Laurain: (22)) of the material (Laurain: col. 4, lines 6-11, peeling action at the outer edge). Please note in the combination the material is the mat taught by Laurain.
Regarding claim 10, Laurain discloses a mat (10), comprising: a planar portion (20); a first shell structure (at least one receptacle (32)) including a first bottom surface defining a perimeter of the first shell structure (Figs. 1-4) and continuously connected to the planar portion (Fig. 4); a second shell structure (at least one receptacle (32)) including a second bottom surface defining a perimeter of the second shell structure (Figs. 1 and 4) and continuously connected to the planar portion (Fig. 4).
Laurain discloses a partial vacuum being created (col. 4, lines 2-10) but is silent as to an extension member continuously connected to: the planar portion; a 
Willinger teaches an extension member (40) continuously connected to: the planar portion; a portion of the perimeter of the first bottom surface of the first shell structure but not connected to a remainder of the perimeter of the first bottom surface (The extension member (40) connects to a portion of the bottom surface of the outer wall (20), but not the remainder of the bottom surface); and a portion of the perimeter of the second bottom surface of the second shell structure but not connected to a remainder of the perimeter of the second bottom surface (The extension member (40) connects to a portion of the bottom surface of the outer wall (20), but not the remainder of the bottom surface); wherein the extension member is located between the first shell structure and the second shell structure (attached to the perimeter of the shell structures, would be between a first shell structure and a second shell structure) and shaped to form a cavity (46) in the material between the first shell structure and the second shell structure ((40) is continuously connected to a shell structure (20) and positioned to be continuously connected to any other structure nearby); the cavity (46) 
Regarding claim 12, Laurain as modified by Willinger teaches (references to Willinger) wherein the extension member (40) includes a top portion (top of (40)), a first side portion (48), and a second side portion (44).
Regarding claim 13, Laurain as modified by Willinger teaches (references to Willinger) wherein the top portion (top of (40)) is continuously connected to the first side portion (48) and the second side portion (44).
Regarding claim 14, Laurain as modified by Willinger teaches (references to Willinger) wherein the first side portion (48) and the second side portion (44) are each oriented at an obtuse angle relative to a top surface of the top portion (top of (40)) of the extension member (Both the first side portion and the second side portion can be measured with an obtuse angle relative to a top surface of the top portion, e.g. Fig. 5 embodiment taken from the underlying surface (100) from left to right is an obtuse angle. Please note this applies to other embodiments as well).
Regarding claim 15, Laurain discloses a mat (10), comprising: a planar portion (20); a first shell structure (at least one receptacle (32)) including a first bottom 
Laurain discloses a partial vacuum being created (col. 4, lines 2-10) but is silent as to an extension member continuously connected to the planar portion; a portion of the perimeter of the first bottom surface of the first shell structure but not connected to a remainder of the perimeter of the first bottom surface; and a portion of the perimeter of the second bottom surface of the second shell structure but not connected to a remainder of the perimeter of the second bottom surface; wherein the extension member located between the first shell structure and the second shell structure and shaped to form a cavity in the mat between the first shell structure and the second shell structure; and wherein the cavity is to cause a partial vacuum in response to the mat being in contact with an underlying surface such that: lateral displacement of the mat is restricted when in contact with the underlying surface.
Willinger teaches an extension member (40) continuously connected to the planar portion; a portion of the perimeter of the first bottom surface of the first shell structure but not connected to a remainder of the perimeter of the first bottom surface (The extension member (40) connects to a portion of the bottom surface of the outer wall (20), but not the remainder of the bottom surface); and a portion of the perimeter of 
Regarding claim 20, Laurain as modified by Willinger teaches (references to Laurain) wherein the mat is at least one of: a silicone material; a polymer material; and a plastic material (col. 4, lines 24-30 discloses silicone as a possible material).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laurain (US 9462903) in view of Willinger (US 6516747) and further in view of Wall (US 2017/0086423).
Regarding claim 8, Laurain as modified by Willinger does not explicitly disclose the raised perimeter is concave in shape.
Wall teaches a mat with a raised perimeter that is concave in shape (Fig. 1; paragraph [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of Laurain modified by Willinger to include a concave perimeter as taught by Wall in order to provide a containment boundary from any food or liquid spillage (Wall: paragraph [0021)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laurain (US 9462903) in view of Willinger (US 6516747) and further in view of IUPAC (Pure and Applied Chemistry, Vol. 79, no 10 (Jan. 1, 2009), pp.1801-1829, 1810).
Regarding claim 11, Laurain as modified by Willinger teaches the planar portion (Laurain: (20)), the first shell structure (Laurain: (32)), and the second shell structure (Laurain: (32)) are of a single continuous and unitary material (Laurain: col. 4, lines 24- 30, silicone or other rubberlike polymer). Willinger teaches the extension member (40) being a material such as a thermoplastic elastomer (TPE) (Willinger: col. 4, lines 6-9).
IUPAC defines an elastomer as a polymer that displays rubber-like elasticity (p. 1810). Therefore the material of Willinger is an option within the list of materials of Laurain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of Laurain modified by Willinger with the material of Willinger, as defined by IUPAC, in order to .
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laurain (US 9462903) in view of Willinger (US 6516747) and further in view of Stygstra et al. (US 10349623).
Regarding claim 16, Laurain as modified by Willinger is silent as to wherein the first shell structure is shaped to receive a first bowl; and the first bowl is to receive at least one of a food or liquid.
Stygstra et al. teaches wherein the first shell structure (12) is shaped to receive a first bowl (50); and the first bowl (50) is to receive at least one of a food and liquid (Fig. 2; col. 5, lines 14-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shell structure of Laurain modified by Willinger as a receptacle for another bowl as taught by Stygstra et al. in order to be able to remove the bowl for cleaning purposes (Stygstra et al.: col. 6, lines 47-53).
Regarding claim 18, Laurain as modified by Willinger is silent as to wherein the second shell structure is shaped to receive a second bowl; and the second bowl is to receive at least one of a food or liquid.
Stygstra et al. teaches wherein the second shell structure (12) is shaped to receive a second bowl (50); and the second bowl (50) is to receive at least one of a food and liquid (Fig. 2; col. 5, lines 14-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second shell structure of Laurain modified by Willinger as a receptacle for .
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laurain (US 9462903) in view of Willinger (US 6516747) and Stygstra et al. (US 10349623), and further in view of MacNeil et al. (EP 3603386).
Regarding claim 17, Laurain as modified by Willinger and Stygstra et al. is silent as to wherein the first bowl is to be of at least one of: a stainless-steel material; a plastic material; and a polymer material.
MacNeil et al. teaches a first bowl is of a stainless steel material (paragraph [0034], bowls (102, 104) made from stainless steel material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first bowl of Laurain modified by Willinger and Stygstra et al. to have a bowl made of stainless-steel for ease of cleaning (MacNeil et al.: paragraph [0034]).
Regarding claim 19, Laurain as modified by Willinger and Stygstra et al. is silent as to wherein the second bowl is to be of at least one of: a stainless-steel material; a plastic material; and a polymer material.
MacNeil et al. teaches a second bowl is of a stainless steel material (paragraph [0034], bowls (102, 104) made from stainless steel material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second bowl of Laurain modified by Willinger and Stygstra et al. to have a bowl made of stainless-steel for ease of cleaning (MacNeil et al.: paragraph [0034]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Laurain (US 9462903) in view of Willinger (US 6516747) and further in view of Webb et al. (US 8251340).
Regarding claim 21, Laurain as modified by Willinger does not explicitly disclose wherein the extension member is of a curvilinear rectangular shape.
Webb et al. teaches an extension member is of a curvilinear rectangular shape (Figs. 10A and 10B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of Laurain modified by Willinger with the shape as taught by Webb et al. as a simple design choice in order to better position the extension member along the planar portion.
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
With respect to independent claims 1, 10, and 15, Applicant argued that: Laurain as modified by Willinger does not teach “a bottom surface defining a perimeter of the shell structure and an extension member connected to a portion of the perimeter of the bottom surface but not connected to a remainder of the perimeter of the bottom surface”, stating that Willinger teaches a gripping material that is continuously connected around the entirety of the perimeter of the bowl. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Laurain and Willinger as proposed.   
The examiner respectfully disagrees. First of all, as mentioned above, it is unclear where the bottom surface of the perimeter of the shell structure is located based on the language in the claim. The Laurain reference is brought in as it discloses the limitations of the mat, planar portion, and shell structures. Willinger is brought in because it discloses an extension member that is shaped to form a cavity. Based on the 
Regarding Applicant’s argument that the remaining dependent claims are patentable for the same reasons as claims 1, 10, and 15, claims 2-4, 6-9, 11-14, and 16-21 remain rejected for depending upon a rejected claim as set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tupy et al. (US 2011/0114656) teaches a holder for beverage containers that provides a suction grip underneath. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643